Name: Council Regulation (EEC) No 655/89 of 13 March 1989 opening and providing for the administration of autonomous Community tariff quotas for fish-liver oils and aniline (1989)
 Type: Regulation
 Subject Matter: tariff policy;  chemistry;  processed agricultural produce
 Date Published: nan

 16. 3 . 89 Official Journal of the European Communities No L 72/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 655/89 of 13 March 1989 opening and providing for the administration of autonomous Community tariff quotas for fish-liver oils and aniline (1989) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Article 28 thereof, until the quotas have been used up ; whereas, in the present case, they should not be allocated among the Member States, without prejudice to the drawing against the quota volumes of such quantities as they may need, under the conditions and according to a procedure to be determined ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly ;Having regard to the proposal from the Commission, Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the administration of shares levied by that economic union may be carried out by any one of its members, Whereas Community supplies of fish-liver oils and aniline currently depend on imports from third countries ; whereas it is in the Community's interest to suspend partially or totally the customs duties for the products in question, within Community tariff quotas of an appropriate volume ; whereas in order not to jeopardize the fishery development prospects in respect of these products in the Community and to ensure an adequate supply to satisfy user industries, it is advisable to open these duty-free quotas for the period until 30 June or until 31 December as appropriate according to the sensitivity of different products on the Community market ; HAS ADOPTED THIS REGULATION : Article 1 1 . The customs duty applicable to the import of the products listed below shall be suspended at the levels, during the periods and within the limits of the Community tariff quotas indicated for each product : Whereas it is necessary, in particular, to ensure for all Community importers equal and uninterrupted access to the said quotas and to ensure the uninterrupted application of the rates laid down for the quotas to all imports of the products concerned into all Member States Order No CN code Description Quota period Amount of quota tonnes Quota duty (%&gt; 09.2793 ex 1504 10 10 Crude fish-liver oils, of a vitamin A content not exceeding 2 500 IU/g intended for the production of medicines (') from the date of entry into force of this Regulation until 31 December 1989 2 000 0 09.2795 ex 2921 41 00 Aniline from the date of entry into force of this Regulation until 30 June 1989 4 250 0 (') Checks on their prescribed end-use shall be carried out pursuant to the relevant Community provisions. No L 72/2 Official Journal of the European Communities 16. 3 . 89 2. within the limits of these tariff quotas, the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions in the Act of Accession. Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission, which may take all appropriate administrative measures in order to ensure effective administration thereof. If the quantities requested are greater than the available balance of the quota amount, allocation shall be made on a pro rata basis with respect to the requests. Member States shall be informed thereof by the Commission. Article 4 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 3 enable imports to be charged without interruption against their accumulated shares of the Community quota. 2. Each Member State shall ensure that importers of the products concerned have free access to the quotas for such times as the residual balance of the quota volumes so permits. 3. Member States shall charge imports of the said goods against their drawings as and when the goods are entered with the customs authorities for free circulation. 4. The extent to which the quotas have been used up shall be determined on the basis of the imports charged in accordance with paragraph 3. Article 5 At the request of the Commission, Member States shall inform it of imports actually charged against the quota. Article 6 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Article 7 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. Article 3 If an importer presents in a Member State a declaration of entry into free circulation, including a request for benefit under the preferential arrangements for a product covered by this Regulation and if this declaration is accepted by the customs authorities, the Member States concerned shall inform the Commission and draw an amount corres ­ ponding to its requirements from the corresponding quota amount. The drawing requests, with indication of the date of acceptance of the said declarations, must be transmitted to the Commission without delay. The drawings are granted by the Commission by reference to the date of acceptance of the declarations of entry into free circulation by the customs authorities of the Member States concerned to the extent that the available balance so permits. If a Member State does not use the quantities drawn, it shall return them as soon as possible to the corresponding quota amount. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 March 1989. For the Council The President C. SOLCHAGA CATALAN